RENDERED: OCTOBER 22, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-1314-MR


DARCA COLLIER                                                     APPELLANT



                 APPEAL FROM BARREN CIRCUIT COURT
v.              HONORABLE JOHN T. ALEXANDER, JUDGE
                       ACTION NO. 19-CR-00592



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: GOODWINE, K. THOMPSON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Darca Collier appeals from a Barren Circuit Court

order which denied her motion to suppress. We find no error and affirm.

                  FACTS AND PROCEDURAL HISTORY

            On June 4, 2019, a person who identified himself as Jason from the

Park City Fire Department called the Cave City Police Department dispatch. He
indicated he had been following a truck that was driving erratically and that the

driver might be driving under the influence. The caller described the truck as

being white with a silver toolbox in the back. The caller also gave a partial license

plate number. The caller relayed the direction the truck was traveling in and that

he followed it to a parking lot of an abandoned liquor store.

             Officer Tyler Maxey was informed of the situation and responded to

the parking lot to investigate. When he arrived, the white truck was parked and not

moving. Officer Maxey parked his police vehicle behind the truck and approached

the vehicle. He made contact with the driver of the truck, which was Appellant,

and informed her that he was investigating a possible driving under the influence

complaint. Appellant stated to Officer Maxey that she was not under the influence,

but that she had had an argument with her boyfriend and was very upset. Officer

Maxey testified that she was visibly upset. Officer Maxey then requested to see

Appellant’s driver’s license. As Appellant reached into her purse to retrieve her

license, Officer Maxey saw a bag of suspected methamphetamine in her purse.

Officer Maxey then placed Appellant under arrest. A subsequent search of the

vehicle uncovered another bag of methamphetamine and a piece of glass with burn

marks on it indicating it was used to smoke methamphetamine.




                                         -2-
                Appellant was charged with possession of a controlled substance, first

offense,1 and possession of drug paraphernalia.2 Appellant filed a motion to

suppress the evidence collected. Appellant argued that there was no reasonable

suspicion that criminal activity was afoot to justify an investigatory stop. A

hearing was held on July 9, 2020, and Officer Maxey testified as to what occurred

during his interaction with Appellant. On July 30, 2020, the trial court entered an

order finding that the encounter between Appellant and Officer Maxey was a

consensual encounter and not an investigatory stop. Appellant pleaded guilty to

both charges, but reserved her right to appeal the suppression issue. This appeal

followed.

                                       ANALYSIS

                        Our standard of review of a circuit court’s decision
                on a suppression motion following a hearing is twofold.
                First, the factual findings of the court are conclusive if
                they are supported by substantial evidence. The second
                prong involves a de novo review to determine whether
                the court’s decision is correct as a matter of law.

Stewart v. Commonwealth, 44 S.W.3d 376, 380 (Ky. App. 2000) (footnotes and

citations omitted).

                      There are three types of interaction between police
                and citizens: consensual encounters, temporary


1
    Kentucky Revised Statute (KRS) 218A.1415.
2
    KRS 218A.500(2).

                                                -3-
                 detentions generally referred to as Terry[3] stops, and
                 arrests. The protection against search and seizure
                 provided by the Fourth Amendment to the United States
                 Constitution applies only to the latter two types.
                 Generally, under the Fourth Amendment, an official
                 seizure of a person must be supported by probable cause,
                 even if no formal arrest of the person is made. However,
                 there are various narrow exceptions based on the extent
                 and type of intrusion of personal liberty and the
                 government interest involved. In the seminal case
                 of Terry v. Ohio, the Supreme Court held that a brief
                 investigative stop, detention and frisk for weapons short
                 of a traditional arrest based on reasonable suspicion does
                 not violate the Fourth Amendment. Terry recognized
                 that as an initial matter, there must be a “seizure” before
                 the protections of the Fourth Amendment requiring the
                 lesser standard of reasonable suspicion are triggered. A
                 police officer may approach a person, identify himself as
                 a police officer and ask a few questions without
                 implicating the Fourth Amendment. A “seizure” occurs
                 when the police detain an individual under circumstances
                 where a reasonable person would feel that he or she is not
                 at liberty to leave.

Baltimore v. Commonwealth, 119 S.W.3d 532, 537 (Ky. App. 2003) (footnotes and

citations omitted).

                 [A] person has been “seized” within the meaning of the
                 Fourth Amendment only if, in view of all of the
                 circumstances surrounding the incident, a reasonable
                 person would have believed that he was not free to leave.
                 Examples of circumstances that might indicate a seizure,
                 even where the person did not attempt to leave, would be
                 the threatening presence of several officers, the display of
                 a weapon by an officer, some physical touching of the
                 person of the citizen, or the use of language or tone of
                 voice indicating that compliance with the officer’s

3
    Terry v. Ohio, 392 U.S. 1, 20, 88 S. Ct. 1868, 1879, 20 L. Ed. 2d 889 (1968).


                                                 -4-
             request might be compelled. In the absence of some such
             evidence, otherwise inoffensive contact between a
             member of the public and the police cannot, as a matter
             of law, amount to a seizure of that person.

United States v. Mendenhall, 446 U.S. 544, 554-55, 100 S. Ct. 1870, 1877, 64 L.

Ed. 2d 497 (1980) (footnote and citations omitted).

             Here, the trial court held that the encounter between Officer Maxey

and Appellant was consensual and there was no seizure. We agree. “Police

officers are free to approach anyone in public areas for any reason[.] No Terry

stop occurs when police officers engage a person . . . in conversation by asking

questions. In Fourth Amendment jurisprudence, such conduct is characterized as a

consensual encounter and is not itself a search or a seizure.” Commonwealth v.

Garrett, 585 S.W.3d 780, 790-91 (Ky. App. 2019) (internal quotation marks and

citations omitted). In addition, “a request for identification by the police does not,

by itself, constitute a Fourth Amendment seizure.” Id. at 791-92 (citation omitted).

             The trial court’s findings of fact support the conclusion that this was a

consensual encounter. Officer Maxey did not initiate a traffic stop, he simply

pulled into a parking lot and parked behind a vehicle that was already stationary.

While the officer’s vehicle was blocking the rear of Appellant’s truck, the front of

her vehicle was not blocked or otherwise restricted from movement. Officer

Maxey also did not turn on his police lights or siren. Officer Maxey then made

contact with Appellant, briefly spoke to her, and asked to see her driver’s license.

                                          -5-
It was at this time that he observed the white powder he believed to be

methamphetamine. Appellant was not seized until Officer Maxey placed her under

arrest for possession of drugs. Furthermore, Appellant did not testify during the

hearing so the trial court was unable to gauge her belief as to whether she thought

she was free to leave the encounter with Officer Maxey.

                                 CONCLUSION

             Based on the foregoing, we affirm the judgment of the trial court. The

encounter between Appellant and Officer Maxey was consensual and did not

implicate Fourth Amendment jurisprudence. The trial court did not err in denying

Appellant’s motion to supress.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Karen Shuff Maurer                        Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Todd D. Ferguson
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -6-